Case 3:19-cr-00610-RAM Document1-1 Filed 09/18/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF PUERTO RICO

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Michael Soto being duly sworn, do hereby depose and state the following:

1. I am a Border Patrol Agent with the United States Border Patrol and have been so
employed since February 23, 2003. As a Border Patrol Agent, I have gained experience in
conducting investigations related to the illegal entry of aliens into the United States. I attended the
Federal Law Enforcement Training Center at Charleston, South Carolina, where I received training
for the purpose of accomplishing my Border Patrol duties, which includes training in immigration
related law and matters. Furthermore, J also receive training on a continuing basis for the purpose
of maintaining my proficiency pertaining to Border Patrol work.

2. Investigation reveals that on September 15, 2019, Wellington ROSARIO-
Polanco illegally attempted to re-enter the United States and was interdicted at sea at
approximately ten (10) nautical miles south east off the coast of Mona Island, Puerto Rico.
Therefore, this affidavit is made in support of a criminal complaint against ROSARIO-Polanco
based on violation of Title 8, United States Code, Section 1326(a), attempting to re-enter the
United States after being previously removed.

3. I make this affidavit based on my own personal knowledge and on oral and
written reports by other federal, state, and/or local law enforcement agents and officers that
investigated this matter. This affidavit does not contain all the information derived from this
investigation; rather, it only contains that which is sufficient to demonstrate probable cause to

believe that a crime has been committed.
Case 3:19-cr-00610-RAM Document1-1 Filed 09/18/19 Page 2 of 4

PROBABLE CAUSE

A, On September 15, 2019, while on routine patrol, an aircraft from the Caribbean
Air and Marine Branch detected a suspicious vessel at approximately five (5) nautical miles
south west off the coast of Mona Island, Puerto Rico. A Caribbean Air and Marine Branch
vessel was vectored to the area and intercepted the suspicious vessel at approximately ten (10)
nautical miles south east off the coast of Mona Island, P.R. A total of nine (09) subjects,
including Wellington ROSARIO-Polanco were on board the intercepted vessel. The subjects
claimed to be aliens from the Dominican Republic without proper documentation to enter the
United States legally.

5. A United States Coast Guard Cutter also arrived on scene and for safety reasons,
all subjects were transferred on to the USCG Cutter. Once at the USCG Cutter, all subjects’
fingerprints were entered into a biometrics system to check their immigration status and criminal
history, if any. Biometric checks revealed that ROSARIO-Polanco has previous immigration
history.

6. As to ROSARIO-Polanco’s immigration history:

a) On July 9, 2019, ROSARIO-Polanco was encountered by Homeland

Security Investigations Special Agents in San Juan, P.R.. ROSARIO-Polanco was

served with an Expedited Removal Order.

b) On August 6, 2019, ROSARIO-Polanco was physically removed from the

United States.

7. The U.S. Border Patrol Ramey Station was informed and arrangements were made
to coordinate investigation and custody transfer of ROSARIO-Polanco. He was transported to

the Port of Entry in Mayaguez, Puerto Rico.
Case 3:19-cr-00610-RAM Document 1-1 Filed 09/18/19 Page 3 of 4

8. Border Patrol Agents were dispatched to investigate and upon arrival, Agents
identified themselves as immigration officers and interviewed the detained subjects as to their
citizenship and immigration status in the United States. All subjects claimed to be citizens and
nationals of the Dominican Republic without valid immigration documents to enter, to be in, or
remain in the United States legally.

9. All subjects were thereafter arrested and transported to the Ramey Border Patrol
Station for further investigation, processing, and removal proceedings.

10. At Ramey Station, ROSARIO-Polanco’s photograph and fingerprints were taken
and entered into different law enforcement databases. Record checks confirmed that
ROSARIO-Polanco has prior immigration history.

11. Border Patrol Agents advised ROSARIO-Polanco of his right to legal
representation and his right to speak with the Consul of his native country.

12. ROSARIO-Polanco attempted to re-enter the United States illegally at a place
other than a designated port of entry.

13. ROSARIO-Polanco does not have any immigration documents allowing him to
enter and/or remain in the United States legally, and was not inspected, admitted or paroled into
the United States by an Officer of the Bureau of Customs and Border Protection.

14. ROSARIO-Polanco does not have any petitions pending with the Bureau of

Citizenship and Immigration Services.
Case 3:19-cr-00610-RAM Document 1-1 Filed 09/18/19 Page 4 of 4

Based upon my training, experience, and participation in other investigations, and based
on the facts revealed in this investigation, I believe that sufficient probable cause exists to
demonstrate the commission of a violation of federal law by the above mentioned subject, to wit,
a violation of Title 8, United States Code, Section 1326(a).

 

[ Michael Soto
Border Patrol Agent

Subscribed and sworn before me, in San Juan, Puerto Rico, on this 18th day of September 2019.

TIS? 5

Honorable Bruce J. McGiverin
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF PUERTO RICO
